PER CURIAM.
We grant petitioner’s petition for writ of prohibition on the authority of Hayslip v. Douglas, 400 So.2d 553 (Fla. 4th DCA 1981); Gieseke v. Moriarty, 471 So.2d 80 (Fla. 4th DCA 1985) and Fruehe v. Reasbeck, 525 So.2d 471 (Fla. 4th DCA 1988).
We remand this cause to the trial court for further proceedings consistent herewith and direct the Chief Judge of the Seventeenth Judicial Circuit to reassign this case to another judge.
PROHIBITION GRANTED.
HERSEY, C.J., and DOWNEY and DELL, JJ., concur.